Opinion issued July 7, 2016




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                            ————————————
                               NO. 01-16-00465-CR
                            ———————————
             IN RE GEORGE HORACE RICHARDSON, Relator



            Original Proceeding on Petition for Writ of Mandamus



                          MEMORANDUM OPINION

      Relator, George Horace Richardson, incarcerated and proceeding pro se, has

filed a petition for a writ of mandamus seeking to compel the trial court to rule on

his motion for new trial.1 A motion for new trial is overruled by operation of law if



1
      The underlying case is The State of Texas v. George Horace Richardson, Cause No.
      1417213, in the 176th District Court of Harris County, Texas, the Honorable Stacey
      Bond presiding.
the trial court does not rule on the motion within seventy-five days after suspending

or imposing sentence in open court. See TEX. R. APP. P. 21.8. Accordingly, relator

has not demonstrated entitlement to mandamus relief.

      We deny the petition.

                                  PER CURIAM


Panel consists of Chief Justice Radack and Justices Jennings and Lloyd.
Do not publish. TEX. R. APP. P. 47.2(b).




                                           2